DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority from foreign application CN201811327535.4 filed 11/08/2018.
Status of Claims
Claims 1-10 are pending and present for consideration.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/28/2021, 09/03/2021, 04/02/2021 and 06/18/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitations “…the delivery device…” in line 5, “the temperature” in line 6,  “the lyophilization temperature condition”, and “the pressure condition” in line 10 . Claim 1 is indefinite because there is insufficient antecedent basis for these limitations in the claim. It is unclear what delivery device, what temperature, and what pressure condition Applicant is referring to.  Additionally, the phrase “a cooling rate of which the temperature” in line 6 renders Claim 1 indefinite because it is unclear how a cooling rate, which is a measure of change, can have a temperature. To continue, there is insufficient antecedent basis for the limitation “the lyophilization process” in line 2 of Claim 3. Claims 2-6 are indefinite by virtue of their dependence of Claim 1.
Claim 7 recites the limitation “…the temperature…” in line 3. Claim 3 is indefinite because there is insufficient antecedent basis for this limitation in the claim. It is unclear what temperature Applicant is referring to.  Moreover, the phrase “a cooling rate of which the temperature” in line 3 renders the Claim 7 indefinite because it is unclear how a cooling rate, which is a measure of change, can have a temperature. Additionally, there is insufficient antecedent basis for the limitation “the lyophilization process” in line 2 of Claim 9. Claim 7 sets forth a lyophilization temperature in line 4, but does not set forth a lyophilization process. Claims 8-10 are indefinite by virtue of their dependence of Claim 7.
Claim 10 recites the limitation “the prosthetic tissue valves” in line 1. Claim 10 is indefinite because claim 7 (from which it depends) only sets forth a single prosthetic tissue valve. Hence, there is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the claim to recite “wherein the prosthetic tissue valve is used as an aortic valve, a mitral valve, a tricuspid valve, or a pulmonary valve.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4  are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Borgognoni  (Borgognoni, et al. "The Influence Of Freezing Rates On Bovine Pericardium Tissue Freeze-Drying". Brazilian Archives Of Biology And Technology, vol 52, no. 6, 2009, pp. 1493-1504.)
Regarding Claim 1, Borgognoni discloses ([Abstract]; pp. 1495-1496, [Materials and Methods]) a method of preparing a prosthetic tissue valve, consisting of, under preset conditions, performing lyophilization (freeze-drying) to soaked biological tissues [Materials], to obtain lyophilized prosthetic tissue valves, which provides a technical support for pre-loading the lyophilized prosthetic tissue valve into the delivery device immediately after manufacture, wherein the preset conditions consist of:
a cooling process with a cooling rate of which the temperature decreases from room temperature to a lyophilization temperature (p. 1495, [Freezing and freeze-drying] describes: “[S]amples of 3 cm2 were placed on Petri dishes and submitted to slow freezing (2ºC/min) on trays until product temperature reach -50ºC and fast freezing (30ºC/min) by immersion in liquid nitrogen”);
the lyophilization temperature of -200°C - 0°C,  and a pressure of 1Pa - 102kPa, wherein, after the cooling process, the lyophilization temperature condition and the pressure condition are applied to the biological tissues during the lyophilization at the same time (p. 1495, [Freezing and freeze-drying] describes: “[F]inally, the samples were cooled to −50°C and the samples were freeze-dried. Primary drying was conducted at a shelf temperature of −5°C and a pressure of 160mTorr.”) The Examiner notes that 160mTorr is equivalent to 18.7 Pa, which falls in the claimed range of pressure.
Regarding Claim 4, Borgognoni discloses ([Materials and Methods], pp. 1495) that the biological tissues are mammalian pericardiums.

Claims 7, 9, and 10 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Salgado (Santibáñez-Salgado et al. "Lyophilized Glutaraldehyde-Preserved Bovine Pericardium For Experimental Atrial Septal Defect Closure". European Cells And Materials, vol 19, 2010, pp. 158-165.)
Regarding Claim 7, Salgado discloses ([Abstract], pp. 158-159) a prosthetic tissue valve, which is a lyophilized tissue valve obtained from soaked biological tissues [glutaraldehyde-preserved bovine pericardium preparation] under preset conditions, wherein the preset conditions consist of: a cooling process with a cooling rate of which the temperature decreases from room temperature to a lyophilization temperature; the lyophilization temperature of -200°C — 0°C; and a pressure of 1Pa — 102kPa, wherein, after the cooling process, the biological tissues are treated at the lyophilization temperature and the pressure at the same time (p.159, [Lyophilization] discloses that the glutaraldehyde-preserved bovine pericardium  were placed in crystal containers, frozen at -70ºC during 1 h, and lyophilized at 10 mBar of vacuum at -55ºC for 4 h.) The Examiner notes that 10mBar is equivalent to 1kPa, which falls in the claimed range.
Regarding Claim 9, Salgado discloses (p. 159, [Lyophilization]) that the lyophilization process lasts for 4 hours.
Regarding Claim 10, the claim limitation “the prosthetic tissue valves are used as aortic valves, mitral valves, tricuspid valves, and pulmonary valves” amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this instance, Salgado discloses ([Discussion], p.163) a glutaraldehyde-preserved bovine pericardium used to construct heart valve prostheses. The lyophilized glutaraldehyde-preserved bovine pericardium disclosed by Salgado meets the claim limitation, and is fully capable of being used as aortic valves, mitral valves, tricuspid valves, and pulmonary valves.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borgognoni (Borgognoni, et al. "The Influence Of Freezing Rates On Bovine Pericardium Tissue Freeze-Drying". Brazilian Archives Of Biology And Technology, vol 52, no. 6, 2009, pp. 1493-1504.)
Regarding Claim 2, Borgognoni discloses (p.1495 [Freeze-drying microscopy]) a variable cooling rate for different temperature ranges to control crystallization exotherms and sizes and distribution of final crystals (p.1495 [Freezing and freeze-drying] describes: “[S]amples of 3 cm2 were placed on Petri dishes and submitted to slow freezing (2ºC/min) on trays until product temperature reach -50ºC and fast freezing (30ºC/min) by immersion in liquid nitrogen.) Borgognoni discloses (p. 1494, 2nd paragraph) that the freezing stage is a critical step because it influences the ice crystal size.
However, Borgognoni does not disclose a cooling rate between 0.5°C/min and 30°C/s. Borgognoni teaches (p. 1495, 3rd paragraph) the use of a programmable temperature controller (TMS94, Linkam), which allows heating and cooling rates ranging between 0.01°C/min and 130°C/min (or 2°C/min.) The purpose of varying the freezing rate is to investigate the influence of freezing rates on the bovine pericardium tissue freeze-drying parameters [Abstract].
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to slow freeze the bovine pericardium tissue of Borgognoni at a rate of between 0.5°C/min and 2°C/min, in order to investigate the influence of the freezing rates on the bovine pericardium tissue freeze-drying parameters.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salgado in view of Borgognoni.
Regarding Claim 8, Salgado discloses (p159 [Lyophilization]) a variable cooling rate for different temperature ranges to control crystallization exotherms and sizes and distribution of final crystals (p. 159 [Lyophilization] discloses: “[The glutaraldehyde-preserved bovine pericardium]  were placed in crystal containers, frozen at -70ºC during 1 h, and lyophilized at 10 mBar of vacuum at -55ºC for 4 h.)
However, Salgado does not disclose a cooling rate between 0.5°C/min and 30°C/s. Borgognoni teaches (p. 1495, 3rd paragraph) the use of a programmable temperature controller (TMS94, Linkam), which allows heating and cooling rates ranging between 0.01°C/min and 130°C/min (or 2°C/min.)  The purpose of varying the freezing rate is to investigate the influence of freezing rates on the bovine pericardium tissue freeze-drying parameters [Abstract].
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to slow freeze the bovine pericardium tissue of Salgado at a rate of between 0.5°C/min and 2°C/min, in order to investigate the influence of the freezing rates on the bovine pericardium tissue freeze-drying parameters.


Claims 3, 5, and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Borgognoni in view of Salgado.
Regarding Claim 3, Borgognoni (p.1495,  [Freezing and freeze-drying]) discloses: “[F]inally, the samples were cooled to −50°C and the samples were freeze-dried.” However, Borgognoni is silent with respect to the duration of the lyophilization process.  Salgado teaches (p159, [Lyophilization]) that glutaraldehyde-preserved bovine pericardium were lyophilized at 10 mBar of vacuum at -55ºC for 4h, in the same field of endeavor,  for the purpose of studying the effectiveness of lyophilized glutaraldehyde-preserved bovine pericardium in a surgical intervention. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to lyophilize the bovine pericardium of Borgognoni for 4 hours, as taught by Salgado, in order to study the effectiveness of lyophilized bovine pericardium in a surgical intervention.

Regarding Claim 5, Borgognoni discloses ([Materials and Methods], pp. 1495)  soaked biological tissues lyophilized under the preset conditions [Freezing and freeze-drying]. However, Borgognoni does not disclose following the lyophilization step by a cutting process to reach a certain size, to obtain the lyophilized prosthetic tissue valves. Salgado teaches (p159, [Lyophilization]) following the lyophilization step by a cutting process to reach a certain size, to obtain the lyophilized prosthetic tissue valves (p159 [Lyophilization] describes: “[F]inally the lyophilized glutaraldehyde preserved bovine pericardium (LGPBP) was cut in pieces of 10 cm x 10 cm, sealed in airtight double-layered polyethylene bags, sterilized […] and stored…” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cut  the bovine pericardium tissue of Borgognoni to reach a certain size, as taught by Salgado, to obtain the lyophilized prosthetic tissue valves.

Regarding Claim 6, Borgognoni discloses ([Abstract]; pp. 1495-1496, [Materials and Methods]) lyophilization is performed to the biological tissues to obtain the lyophilized tissue valves under the preset conditions. However, Borgognoni does not disclose, prior to the lyophilization, under the preset conditions, the preparation method further comprises cutting the soaked biological tissues to reach a certain size to obtain wet prosthetic tissue valves. Salgado teaches (p159, [Lyophilization]) the GPBP (glutaraldehyde preserved bovine pericardium) was cut in 15 cm x 15 cm squares and washed in saline solution for 1 h in order to remove all the glutaraldehyde excess, prior to the lyophilization. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to cut  the bovine pericardium tissue of Borgognoni to reach a certain size to obtain wet prosthetic tissue valves, as taught by Salgado, prior to the lyophilization, under the preset conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774